UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6543



ERNEST THOMAS BRISCOE/DICKENS,

                                             Petitioner - Appellant,

          versus


LLOYD L. WATERS; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-1194-PJM)


Submitted:   October 20, 1998             Decided:   November 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ernest Thomas Briscoe/Dickens, Appellant Pro Se.     John Joseph
Curran, Jr., Attorney General, Annabelle Louise Lisic, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Thomas Briscoe/Dickens seeks to appeal the district

court’s   order   denying     relief   on   his   petition   filed   under   28

U.S.C.A. § 2254 (West 1994 & Supp. 1998). We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss   the   appeal   on    the   reasoning    of   the   district   court.

Briscoe/Dickens v. Waters, No. CA-97-1194-PJM (D. Md. Mar. 13,

1998). We further deny Briscoe’s motion for the appointment of

counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     DISMISSED




                                       2